DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 14 February 2022 and the request for continued examination filed on 14 February 2022. 
Claims 1, 11, and 16 were amended. Claims 1-20 are currently pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

	Claim 1 recites “determine, for each of the plurality of advertising campaigns, a user campaign value based on the campaign user data and the user embedding data.” The most relevant portion of the original disclosure states: 
[portion of originally filed claim 1] “determine, for each of the plurality of advertising campaigns, a user campaign value based on the campaign user data and attribute data”

[portion of originally filed claim 9] “wherein determining the user campaign value is based on the user embedding data”

[0016] In some embodiments, a computing device is configured to receive campaign data identifying a plurality of advertising campaigns, each of the plurality of advertising campaigns identifying a plurality of items. For each campaign, the computing device may be configured to generate campaign user data based on each advertising campaign's plurality of items. The campaign user data identifies a campaign user that has engaged the campaign's plurality of items. For example, the computing device generates a campaign user profile based on the assumption that the campaign user has purchased all of the advertising campaign's plurality of items. The computing device may also be configured to obtain user attribute data identifying at least one attribute of a user, such as a user browsing a website. The computing device may, for each of the plurality of advertising campaigns, determine a user campaign value based on the campaign user data and the user attribute data. The computing device may also be configured to assign to the user a number of the plurality of advertising campaigns based on the campaign values. The computing device may further be configured to transmit the number of the plurality of advertising campaigns to display to the user. For example the computing device may transmit the number of the plurality of advertising campaigns to a web server, and the web server may display the plurality of items for each of the plurality of advertising campaigns on a webpage to the user.

[0019] In some embodiments, a method is provided that includes receiving campaign data identifying a plurality of advertising campaigns, each of the plurality of advertising campaigns identifying a plurality of items. For each campaign, the method may include generating campaign user data based on each advertising campaign's plurality of items. The campaign user data identifies a campaign user that has engaged the campaign's plurality of items. For example, the method may include generating a campaign user profile based on the assumption that the campaign user has purchased all of the advertising campaign's plurality of items. The method may also include obtaining user attribute data identifying at least one attribute of a user, such as a user browsing a website. The method may further include, for each of the plurality of advertising campaigns, determining a user campaign value based on the campaign user data and the user attribute data. The method may also include assigning to the user a number of the plurality of advertising campaigns based on the campaign values. The method may further include transmitting the number of the plurality of advertising campaigns to display to the user.

[0022] In yet other embodiments, a non-transitory computer readable medium has instructions stored thereon, where the instructions, when executed by at least one processor, cause a computing device to perform operations that include receiving campaign data identifying a plurality of advertising campaigns, each of the plurality of advertising campaigns identifying a plurality of items. For each campaign, the operations may include generating campaign user data based on each advertising campaign's plurality of items. The campaign user data identifies a campaign user that has engaged the campaign's plurality of items. For example, the operations may include generating a campaign user profile based on the assumption that the campaign user has purchased all of the advertising campaign's plurality of items. The operations may also include obtaining user attribute data identifying at least one attribute of a user, such as a user browsing a website. The operations may further include, for each of the plurality of advertising campaigns, determining a user campaign value based on the campaign user data and the user attribute data. The operations may also include assigning to the user a number of the plurality of advertising campaigns based on the campaign values. The operations may further include transmitting the number of the plurality of advertising campaigns to display to the user.

	As noted above, the limitation at issue is closely related to the originally claims, and should be understood to effectively be an originally filed claim limitation. However, per MPEP 2163: “issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.” Further, per MPEP 2163: “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).”
	The above disclosures all tersely recite the functionality of determining a “user campaign value” based on “campaign user data and user attribute data”. None of these disclosures provide any indication as to how applicant would have achieved this result. Further, the identified function appears to be a relatively high level functionality where the mere statement of such functionality does not suggest possession to one of ordinary skill in the art. One of ordinary skill in the art would expect such functionality to be described in further detail, and would not view the mere statement of the functionality as sufficient to identify how the function is performed. 
	Further, the limitation is exceptionally broad. Note that neither “user campaign value” nor “campaign user data” are terms of art. One of ordinary skill in the art is left to interpret the former as any value associated with users and campaigns. Thus the determination of such a value based on campaign user data and user embedding data encompasses a broad scope of determining many, many values associated with users and campaigns. To support this broad claim, the disclosure provides not even one example to support the scope.
	Because the specification does not provide sufficient disclosure to identify how the broad, functional claim language is achieved, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected for lack of written description support. Claims 11 and 16 are similarly rejected.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim 1 recites “generate, for each of the plurality of advertising campaigns, campaign user data based on the plurality of campaign items corresponding to each of the plurality of advertising campaigns, wherein the campaign user data for each of the plurality of advertising campaigns identifies a campaign user that has engaged with the plurality of campaign items for the corresponding advertising campaign”. The term “campaign user” is not a term of art. The specification states: “Based on the campaign data, digital advertisement computing device 102 generates a campaign user, defined to be a user who has engaged one or more of the promotional items” [0065]. Thus the specification apparently defines “campaign user” to refer to a user who has engaged with items. This would appear to one of ordinary skill in the art to refer to an actual individual. However, this disclosure further states that the device “generates a campaign user”. One of ordinary skill in the art would not understand what it means for a device to generate a user who has engaged with items. Applicant’s 14 February 2022 remarks appear to imply that a “campaign user” cannot be an actual user, stating “Gao’s user is an actual user of the client device, not a generated user.” Applicant appears to be using the term “campaign user” in a special manner, but has not provided a definition for the term. One of ordinary skill in the art would not understand the boundaries of “campaign user”, render the scope of the claim unclear and indefinite. Claims 11 and 16 are similarly rejected.
For the purposes of examination “campaign user data” will be interpreted to include any data which relates to campaigns and users and which identifies users that have engaged with the items corresponding to campaigns, without regards for whether the user is a real user or a user which has been generated. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11, which is representative of claims 1 and 16, recites a method comprising: receiving campaign data identifying a plurality of advertising campaigns, each of the plurality of advertising campaigns identifying a plurality of campaign items; generating, for each of the plurality of advertising campaigns, campaign user data based on the plurality of campaign items corresponding to each of the plurality of advertising campaigns, wherein the campaign user data for each of the plurality of advertising campaigns identifies a campaign user that has engaged with the plurality of campaign items for the corresponding advertising campaign; obtaining user attribute data identifying at least one attribute of a user; obtaining at least one of user session data and user transaction data for the user; determining a plurality of user items based on the at least one of the user session data and the user transaction data; obtaining items attributes for each of the plurality of user items; generating user embedding data based on the user attribute data and the item attributes corresponding to each of the plurality of user items;  determining, for each of the plurality of advertising campaigns, a user campaign value based on the campaign user data and the user embedding data; determining user engagement data characterizing user engagements of each of the plurality of user items based on the at least one of user  session data and the user transaction data; determining a user-item affinity value for each of the plurality of user items based on the user engagement data; determine a number of the user-item affinity values above a threshold; generating assignment data assigning to the user a number of the plurality of advertising campaigns based on the user campaign values and the number of the user-item affinity values; and transmitting the number of the plurality of advertising campaigns to display to the user. These limitations describe a concept of analyzing user and campaign information to target and provide content to a user, which is unambiguously an advertising or marketing activity. As such, the claims are determined to describe a method of organizing human activity, and are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate an abstract idea into a practical application. Claim 11 recites no additional elements. Claim 1 recites the additional element of a database and a computing device comprising a processor and coupled to the database, and claim 16 recites the additional element of a computer readable medium. These elements are recited at a high level of generality, and are interpreted as generic computing devices used to implement the abstract idea into a practical application. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. There are no further additional elements. As the additional elements do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
Under step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, some of the claims recite an additional element of a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
	Dependent claims 2-10, 12-14, and 16-20 further describe the abstract idea. The claims continue to recite an abstract idea, albeit narrowed. Claim 2-5, 7, 8, 12, 13, 17, and 18 also recites the additional element of a webpage. Displaying information on a webpage does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transformation of a particular article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element, both individually and in combination with the proceeding additional elements, only generally links the abstract idea to a technological environment involving the internet. As such, this additional element does not integrate the abstract idea into a practical application. Further, Reisman (US 2003/0229900 A1) demonstrates that websites were conventional long before the priority date of the claimed invention (“a conventional Web page” [0307]). As such, this additional element does not amount to significantly more than the abstract idea. Claims 7 and 8 further recite the additional element of a server. However, passing data through a server does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transformation of a particular article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element, both individually and in combination with the proceeding additional elements, only generally links the abstract idea to a technological environment involving networked devices or the internet. As such, this additional element does not amount to significantly more than the abstract idea. Further, MPEP 2106 indicates that the courts have already found transmitting data over a network to be a conventional computer function. As such, this additional element does not amount to significantly more than the abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2019/0370854 A1) in view of Tang et al. (US 2016/0189234 A1). 

Regarding Claim 1, 11, and 16: Gao discloses a system comprising: 
a database; and a computing device comprising at least one processor and communicatively coupled to the database (FIG. 6 is a block diagram that illustrates a computer system 600 upon which an embodiment of the invention may be implemented. Computer system 600 includes a bus 602 or other communication mechanism for communicating information, and a hardware processor 604 coupled with bus 602 for processing information. See at least [0137]. Also: Computer system 600 further includes a read only memory (ROM) 608 or other static storage device coupled to bus 602 for storing static information and instructions for processor 604.  See at least [0139]. Also: Thus, content delivery exchange 120 may comprise multiple computing elements, including file servers and database systems. See at least [0020]. Also: Content delivery exchange 120 stores such data as user interaction data, such as an impression data set and/or a click data set. See at least [0045]). 
the computing device configured to: receive campaign data identifying a plurality of advertising campaigns, each of the plurality of advertising campaigns identifying a plurality of campaign items (For example, content delivery exchange 120 receives impression data items, each of which is associated with a different instance of an impression and a particular content delivery campaign. An impression data item may indicate a particular content delivery campaign, a specific content item, a date of the impression, a time of the impression, a particular publisher or source (e.g., onsite v. offsite), a particular client device that displayed the specific content item, and/or a user identifier of a user that operates the particular client device. Thus, if content delivery exchange 120 manages multiple content delivery campaigns, then different impression data items may be associated with different content delivery campaigns. See at least [0046]. Also: A content provider may establish a content delivery campaign with content delivery exchange 120. A content delivery campaign includes (or is associated with) one or more content items. See at least [0029]). 
generate, for each of the plurality of advertising campaigns, campaign user data based on the plurality of campaign items corresponding to each of the plurality of advertising campaigns, wherein the campaign user data for each of the plurality of advertising campaigns identifies a campaign user that has engaged with the plurality of items for the corresponding advertising campaign (In an embodiment, a matrix factorization is used to learn entity (or user) embeddings and target embeddings from user-target interactions: min.sub.U,VW⊙∥M−UV.sup.T∥.sub.2.  … M is a user-target interaction matrix (and is an example of entity interaction data), U is a user embedding matrix, and V is a target embedding matrix. See at least [0052]. Also: Each row in matrix M corresponds to a different user and each column in M corresponds to a different target. Thus, M.sub.i,j refers to a particular cell in M and the value therein indicates whether user i interacted with target j. Thus, a value in a cell may be 0 (indicating no interaction) or 1 (indicating that an interaction occurred). In a related embodiment, a value may be one of multiple values, each value corresponding to a different type of interaction. See at least [0053]. Also: The target embedding may be at the level of a content provider, a content delivery campaign, or a content item. See at least [0105]. Examiner’s note: The target embeddings, in conjunction with the user embeddings, identifies which users have engaged with items per “min.sub.U,VW⊙∥M−UV.sup.T∥.sub.2” where “M is a user-target interaction matrix.”). 
obtain, from the database, user attribute data identifying at least attribute of a user; obtain, from the database, at least one of user session data and user transaction data for the user; determine a plurality of user items based on at least one of the user session data and the user transaction data; obtain, from the database, item attributes for each of the plurality of user items (Content delivery exchange 120 tracks one or more types of user interactions across client devices 142-146 (and other client devices not depicted). For example, content delivery exchange 120 determines whether a content item that content delivery exchange 120 delivers is presented at (e.g., displayed by or played back at) a client device. Such a “user interaction” is referred to as an “impression.” As another example, content delivery exchange 120 determines whether a content item that exchange 120 delivers is selected by a user of a client device. Such a “user interaction” is referred to as a “click.” Content delivery exchange 120 stores such data as user interaction data, such as an impression data set and/or a click data set. See at least [0045]. Also: In an embodiment, user-target interactions are represented in a matrix where, for example, rows in the matrix correspond to users and columns in the matrix correspond to targets. See at least [0051]. Also: M is a user-target interaction matrix (and is an example of entity interaction data). See at least [0052]. Also: the value in a cell in M may indicate a number of interactions that the corresponding user had with the corresponding target. If a target j is a content provider and the content provider has provided four content items that a user i has selected, then the value in M.sub.i,j may be ‘4’. See at least [0054]. Examiner’s note: The broadest reasonable interpretation of “user attribute data” includes any data indicating any user attribute, including attributes of number of interaction times. Examiner’s note: The broadest reasonable interpretation of “item attributes” includes any data including any item attribute, including attributes of number of interaction times by other users). 
generate user embedding data based on the user attribute data and the item attributes corresponding to each of the plurality of user items (user-target interactions are represented in a matrix where, for example, rows in the matrix correspond to users and columns in the matrix correspond to targets. Matrix factorization is used to factorize the matrix, i.e., to find out two (or more) matrices such that when they are multiplied together, the original matrix (or at least something close to it) will result. From an application point of view, matrix factorization is used to discover latent features underlying the interactions between two different entities. See at least [0051]. Also: Each row in U corresponds to a different user and comprises an embedding for that user. An embedding is a vector of real numbers. Each column in U corresponds to a different dimension. Each row in V corresponds to a different target and comprises an embedding for that target. See at least [0058]. Through machine-learning, token embeddings and target embeddings, respectively, in T and V are learned. See at least [0070]. Also: In an embodiment, a matrix factorization is used to learn entity (or user) embeddings and target embeddings from user-target interactions: min.sub.U,VW⊙∥M−UV.sup.T∥.sub.2.  … M is a user-target interaction matrix (and is an example of entity interaction data), U is a user embedding matrix, and V is a target embedding matrix. See at least [0052]. Also: Each row in matrix M corresponds to a different user and each column in M corresponds to a different target. Thus, M.sub.i,j refers to a particular cell in M and the value therein indicates whether user i interacted with target j. Thus, a value in a cell may be 0 (indicating no interaction) or 1 (indicating that an interaction occurred). In a related embodiment, a value may be one of multiple values, each value corresponding to a different type of interaction. See at least [0053]). 
determine, for each of the plurality of advertising campaigns, a user campaign value based on the campaign user data and the user embedding data (based on the user embedding and the set of target embeddings, multiple affinity scores are determined. Each affinity score is generated based on the user embedding and a different target embedding in the set of target embeddings. See at least [0117]. Also: At block 430, an affinity score associated with each candidate content delivery campaign in the set is determined. Each affinity score is based on a user embedding that is associated with the particular user and a target embedding that is associated with the corresponding content delivery campaign. The target embedding may be at the level of a content provider, a content delivery campaign, or a content item. See at least [0105]. Also: At block 440, for each candidate content delivery campaign, the affinity score for that candidate campaign is inserted into a prediction model (e.g., along within one or more feature values associated with the particular user and/or the candidate campaign), which generates, based on the affinity score, a predicted user selection rate with respect to that candidate campaign. See at least [0107]). 
determine user engagement data characterizing user engagements of each of the plurality of user items based on the at least one of user session data and the user transaction data (user-target interactions are represented in a matrix where, for example, rows in the matrix correspond to users and columns in the matrix correspond to targets. Matrix factorization is used to factorize the matrix, i.e., to find out two (or more) matrices such that when they are multiplied together, the original matrix (or at least something close to it) will result. From an application point of view, matrix factorization is used to discover latent features underlying the interactions between two different entities. See at least [0051]. Also: Each row in U corresponds to a different user and comprises an embedding for that user. An embedding is a vector of real numbers. Each column in U corresponds to a different dimension. Each row in V corresponds to a different target and comprises an embedding for that target. See at least [0058]. Through machine-learning, token embeddings and target embeddings, respectively, in T and V are learned. See at least [0070]. Also: In an embodiment, a matrix factorization is used to learn entity (or user) embeddings and target embeddings from user-target interactions: min.sub.U,VW⊙∥M−UV.sup.T∥.sub.2.  … M is a user-target interaction matrix (and is an example of entity interaction data), U is a user embedding matrix, and V is a target embedding matrix. See at least [0052]. Also: Each row in matrix M corresponds to a different user and each column in M corresponds to a different target. Thus, M.sub.i,j refers to a particular cell in M and the value therein indicates whether user i interacted with target j. Thus, a value in a cell may be 0 (indicating no interaction) or 1 (indicating that an interaction occurred). In a related embodiment, a value may be one of multiple values, each value corresponding to a different type of interaction. See at least [0053]).
determine a user-item affinity value for each of the plurality of user items based on the user engagement data (based on the user embedding and the set of target embeddings, multiple affinity scores are determined. Each affinity score is generated based on the user embedding and a different target embedding in the set of target embeddings. See at least [0117]. Also: At block 430, an affinity score associated with each candidate content delivery campaign in the set is determined. Each affinity score is based on a user embedding that is associated with the particular user and a target embedding that is associated with the corresponding content delivery campaign. The target embedding may be at the level of a content provider, a content delivery campaign, or a content item. See at least [0105]. Also: At block 440, for each candidate content delivery campaign, the affinity score for that candidate campaign is inserted into a prediction model (e.g., along within one or more feature values associated with the particular user and/or the candidate campaign), which generates, based on the affinity score, a predicted user selection rate with respect to that candidate campaign. See at least [0107]).
generate assignment data assigning to the user a number of the plurality of advertising campaigns based on the user campaign values and the user-item affinity values (based on the user embedding and the set of target embeddings, multiple affinity scores are determined. Each affinity score is generated based on the user embedding and a different target embedding in the set of target embeddings. See at least [0117]. Also: At block 430, an affinity score associated with each candidate content delivery campaign in the set is determined. Each affinity score is based on a user embedding that is associated with the particular user and a target embedding that is associated with the corresponding content delivery campaign. The target embedding may be at the level of a content provider, a content delivery campaign, or a content item. See at least [0105]. Also: At block 440, for each candidate content delivery campaign, the affinity score for that candidate campaign is inserted into a prediction model (e.g., along within one or more feature values associated with the particular user and/or the candidate campaign), which generates, based on the affinity score, a predicted user selection rate with respect to that candidate campaign. See at least [0107]. Also: based on the affinity scores, the set of candidate content items is ranked. See at least [0118]. Also: based on the ranking, a subset of the set of candidate content items is selected for presentation on a computing device to the particular user. For example, the top N (e.g., five or eight) ranked candidate content items are selected. See at least [0119]. Also: At block 450, a candidate content delivery campaign is selected based on the predicted user selection rates generated in block 440. For example, the candidate campaign associated with the higher predicted user selection rate is selected for the content item selection event and an associated content item is sent to a computing device associated with the particular user. See at least [0108]). 
transmit the number of the plurality of advertising campaigns to display to the user (a subset of the set of candidate content items is selected for presentation on a computing device to the particular user. For example, the top N (e.g., five or eight) ranked candidate content items are selected. See at least [0119]. Also: the content item is transferred over a computer network and presented through the computing device of the particular user. See at least [0082]. Also: the candidate campaign associated with the higher predicted user selection rate is selected for the content item selection event and an associated content item is sent to a computing device associated with the particular user. See at least [0108]).
a non-transitory computer readable medium ([0138]). 

Gao does not appear to disclose determining a number of the user-item affinity values above a threshold or generating assignment data based on the number. 
Tang teaches determining a number of the user item affinity values above a threshold and generating assignment data based on the number (A content item eligible for presentation to the viewing user is a content item associated with at least a threshold number of targeting criteria satisfied by characteristics of the viewing user or is a content item that is not associated with targeting criteria. In various embodiments, the content selection module 235 includes content items eligible for presentation to the viewing user in one or more selection processes, which identify a set of content items for presentation to the viewing user. For example, the content selection module 235 determines a measure of relevance of various content items to the user based on characteristics associated with the user by the social networking system 140 based on the user's affinity for different content items and selects content items for presentation to the user based on the determined measures of relevance. As an additional example, the content selection module 235 selects content items having the highest measures of relevance or having at least a threshold measure of relevance for presentation to the user. See at least [0035]. Also: In various embodiments, the content selection module 235 presents content to a user through a newsfeed including a plurality of content items selected for presentation to the user. See at least [0038]). 
Gao provides a system which analyzes user information and determines content affinities, and then uses the top N content items, which differs from the claimed invention by the claimed invention’s use of the content items above a threshold affinity. However, Tang demonstrates that the prior art already knew of using content items with a affinity above a threshold affinity. One of ordinary skill in the art could have trivially substituted the techniques of Tang into the system of Gao. Further, one of ordinary skill in the art would have recognized that such a substitution would have resulted in an improved system that would have required a minimum degree of affinity. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Gao and the teachings of Tang.

Regarding Claim 2, 12, and 17: Gao in view of Tang makes obvious the above limitations. Additionally, Gao discloses wherein transmitting the number of the plurality of advertising campaigns comprises transmitting the number of the plurality of advertisement campaigns (the content item is transferred over a computer network and presented through the computing device of the particular user. See at least [0082]). Additionally, Tang teaches wherein the computing device is configured to assign the number of the plurality of advertising campaigns to a plurality of advertising campaign zones of a webpage, wherein transmitting the number of the plurality of advertising campaigns comprises transmitting the assignment of the number of the plurality of advertising campaigns to the plurality of advertising campaign zones of the webpage (In various embodiments, the content selection module 235 presents content to a user through a newsfeed including a plurality of content items selected for presentation to the user. One or more advertisements may also be included in the feed. The content selection module 235 may also determine the order in which selected content items or advertisements are presented via the feed. For example, the content selection module 235 orders content items or advertisements in the feed based on likelihoods of the user interacting with various content items or advertisements. See at least [0038]. Also:  The content selection module 235 may also store a “view state” associated with each user of the social networking system 140 that identifies content items presented to each user and the order in which content items were presented to each user. The view state associated with a user at a particular time may be stored in a view state object associated with the user in the user profile store 205. When a user requests content from the social networking system 140, a feed of content items (e.g., an image generated by a user or advertisements) is provided to a client device 110 associated with the user for presentation. As content items from the feed are presented by the client device 110, information identifying the content items presented by the client device 110 is communicated to the social networking system 140, which modifies the view state associated with the user based on the received information. For example, the view state associated with the user is modified to identify content items presented to the user via the client device 110 and an order in which the content items were presented (e.g., positions in a feed associated with various content items). The modified view state is stored in association with a user profile associated with the user. See at least [0041]). 
	Gao provides a system which provides content to a user, upon which the claimed invention’s position control transmission of content can be seen as an improvement. However, Tang demonstrates that the prior art already knew of delivering content to users with the positions of the content controlled by the delivery system. One of ordinary skill in the art could have trivially applied the techniques of Tang to the system of Gao and Tang. Further, one of ordinary skill in the art would have recognized that such an application of Tang would have resulted in an improved system which would give the advertising system greater control over advertising delivery. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Gao and the teachings of Tang.

Regarding Claim 3, 13, and 18: Gao in view of Tang makes obvious the above limitations. Additionally, Tang teaches wherein assigning the number of the plurality of advertising campaigns to the plurality of advertising campaign zones of the webpage comprises: determining distance values between the advertising campaign zones of the webpage; determining campaign similarity values between the number of the plurality of advertising campaigns; and determining an assignment of at least a portion of the number of the plurality of advertising campaigns to the plurality of advertising campaign zones of the webpage based on the distance values and the campaign similarity values (Selection of content for presentation to users is then based at least in part on scores associated with various content items eligible for presentation to the user. In one embodiment, the content selection module 235 selects content items for inclusion in a feed of content that is communicated to a client device 110 for presentation to the user. When selecting content for presentation to a user, the content selection module 235 accounts for the scores indicating similarity in appearance between content items eligible for presentation to the user and an appearance of a sponsored content item. In various embodiments, the content selection module 235 applies one or more rules based at least in part on the scores associated with the content items eligible for presentation to the user. For example, a rule specifies a maximum ratio of content items with appearances similar to an appearance of a sponsored content item and content items with appearances not similar to the appearance of the sponsored content item for inclusion in the feed. Hence, when selecting content items for inclusion in the feed, the content selection module 235 selects a number of content items having scores exceeding a threshold value (i.e., a number of content items having an appearance of a sponsored content item) and a number of content items having scores less than the threshold value (i.e., a number of content items having an appearance of a non-sponsored content item) so the maximum ratio is not exceeded. As another example where the feed comprises multiple positions, with a content item presented in each position, the content selection module 235 enforces one or more rules specifying a minimum distance in the feed between content items having scores equaling or exceeding the threshold value. In this example, after selecting a content item having a score exceeding the threshold value, the content selection module 235 selects content items having scores less than the threshold value when selecting content for at least a number of positions equaling the minimum distance. See at least [0040]. Also: When the social networking system 140 selects 520 a sponsored content item or a content item with an appearance having at least a threshold similarity to an appearance of a sponsored content item, the social networking system 140 subsequently selects 520 at least the minimum number of non-sponsored content items with an appearance having less than the threshold similarity to the appearance of a sponsored content item for subsequent presentation. In one embodiment, the social networking system 140 identifies sponsored content items and non-sponsored content items with appearances having at least the threshold similarity to an appearance of a sponsored content item as ineligible for presentation to the user after selecting 520 a sponsored content item or a non-sponsored content item with an appearance having at least a threshold similarity to an appearance of a sponsored content item until at least the minimum number of with an appearance of a non-sponsored content item have been selected 520. See at least [0060]). The motivation to combine Gao and Tang is the same as explained under claim 2 above, and is incorporated herein.

Regarding Claim 4: Gao in view of Tang makes obvious the above limitations. Additionally, Tang teaches determining a first advertising of the plurality of advertising campaign with a highest user campaign value; and assigning the first advertising campaign to a first advertising campaign zone of the plurality of advertising campaign zones of the webpage (The content selection module 235 uses the bid amounts associated with various content items when selecting content for presentation to the viewing user. In various embodiments, the content selection module 235 determines an expected value associated with various content items based on their bid amounts and selects content items associated with a maximum expected value or associated with at least a threshold expected value for presentation. An expected value associated with a content item represents an expected amount of compensation to the social networking system 140 for presenting a content item. For example, the expected value associated with an ad request is a product of the ad request's bid amount and a likelihood of the user interacting with the ad content from the ad request. The content selection module 235 may rank ad requests based on their associated expected values and select ad requests having at least a threshold position in the ranking for presentation to the user. In some embodiments, the content selection module 235 may rank both content items and ad requests in a unified ranking based on bid amounts associated with ad requests and measures of relevance associated with content items and ad requests. Based on the unified ranking, the content selection module 235 selects content for presentation to the user. See at least [0036]). The motivation to combine Gao and Tang is the same as explained under claim 2 above, and is incorporated herein.

Regarding Claim 5: Gao in view of Tang makes obvious the above limitations. Additionally, Tang teaches determining a current advertising campaign zone of the plurality of advertising campaign zones; determining a distance between the current advertising campaign zone and any of the plurality of advertising campaign zones that have been assigned an advertising campaign of the plurality of advertising campaigns; determining a campaign similarity value between each unassigned campaign of the plurality of advertising campaigns and each assigned advertising campaign of the plurality of advertising campaigns; and assign an unassigned advertising campaign of the plurality of advertising campaigns to the current advertising campaign zone based on the user campaign values, the distance values, and the campaign similarity values (Selection of content for presentation to users is then based at least in part on scores associated with various content items eligible for presentation to the user. In one embodiment, the content selection module 235 selects content items for inclusion in a feed of content that is communicated to a client device 110 for presentation to the user. When selecting content for presentation to a user, the content selection module 235 accounts for the scores indicating similarity in appearance between content items eligible for presentation to the user and an appearance of a sponsored content item. In various embodiments, the content selection module 235 applies one or more rules based at least in part on the scores associated with the content items eligible for presentation to the user. For example, a rule specifies a maximum ratio of content items with appearances similar to an appearance of a sponsored content item and content items with appearances not similar to the appearance of the sponsored content item for inclusion in the feed. Hence, when selecting content items for inclusion in the feed, the content selection module 235 selects a number of content items having scores exceeding a threshold value (i.e., a number of content items having an appearance of a sponsored content item) and a number of content items having scores less than the threshold value (i.e., a number of content items having an appearance of a non-sponsored content item) so the maximum ratio is not exceeded. As another example where the feed comprises multiple positions, with a content item presented in each position, the content selection module 235 enforces one or more rules specifying a minimum distance in the feed between content items having scores equaling or exceeding the threshold value. In this example, after selecting a content item having a score exceeding the threshold value, the content selection module 235 selects content items having scores less than the threshold value when selecting content for at least a number of positions equaling the minimum distance. See at least [0040]. Also: When the social networking system 140 selects 520 a sponsored content item or a content item with an appearance having at least a threshold similarity to an appearance of a sponsored content item, the social networking system 140 subsequently selects 520 at least the minimum number of non-sponsored content items with an appearance having less than the threshold similarity to the appearance of a sponsored content item for subsequent presentation. In one embodiment, the social networking system 140 identifies sponsored content items and non-sponsored content items with appearances having at least the threshold similarity to an appearance of a sponsored content item as ineligible for presentation to the user after selecting 520 a sponsored content item or a non-sponsored content item with an appearance having at least a threshold similarity to an appearance of a sponsored content item until at least the minimum number of with an appearance of a non-sponsored content item have been selected 520. See at least [0060]. Also: The content selection module 235 uses the bid amounts associated with various content items when selecting content for presentation to the viewing user. In various embodiments, the content selection module 235 determines an expected value associated with various content items based on their bid amounts and selects content items associated with a maximum expected value or associated with at least a threshold expected value for presentation. An expected value associated with a content item represents an expected amount of compensation to the social networking system 140 for presenting a content item. For example, the expected value associated with an ad request is a product of the ad request's bid amount and a likelihood of the user interacting with the ad content from the ad request. The content selection module 235 may rank ad requests based on their associated expected values and select ad requests having at least a threshold position in the ranking for presentation to the user. In some embodiments, the content selection module 235 may rank both content items and ad requests in a unified ranking based on bid amounts associated with ad requests and measures of relevance associated with content items and ad requests. Based on the unified ranking, the content selection module 235 selects content for presentation to the user. See at least [0036]).

Regarding Claim 7: Gao in view of Tang makes obvious the above limitations. Additionally, Gao discloses a server, wherein the computing device is configured to transmit the number of the plurality of advertising campaigns to the server, and wherein the service is configured to display the plurality of advertising campaigns on a webpage to the user (content providers 112-116 provide content items to content delivery exchange 120, which in turn selects content items to provide to publisher system 130 for presentation to users of client devices 142-146. See at least [0018]. Also: In response to a request for content from a client device, publisher system 130 provides the requested content (e.g., a web page) to the client device. See at least [0021]. Also: content delivery exchange 120 provides (over a network, such as a LAN, WAN, or the Internet) one or more particular content items to the client device … through publisher system 130. In this way, the one or more particular content items may be presented (e.g., displayed) concurrently with the content requested by the client device from publisher system 130. See at least [0022]). 

Regarding Claim 8: Gao in view of Tang makes obvious the above limitations. Additionally, Gao discloses wherein the server is configured to transmit a request to the computing device when the user is accessing the webpage, and wherein the computing device is configured to transmit the number of the plurality of advertising campaigns to the server in response to the request (Publisher system 130 provides its own content to client devices 142-146 in response to requests initiated by users of client devices 142-146. See at least [0021]. Also: a content request is sent to content delivery exchange 120. That request is sent (over a network, such as a LAN, WAN, or the Internet) by publisher system 130 … In response, content delivery exchange 120 provides (over a network, such as a LAN, WAN, or the Internet) one or more particular content items to the client device … through publisher system 130. In this way, the one or more particular content items may be presented (e.g., displayed) concurrently with the content requested by the client device from publisher system 130. See at least [0022]). 

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2019/0370854 A1) in view of Tang et al. (US 2016/0189234 A1), and further in view of Choi et al. (US 2013/0304566 A1). 

Regarding Claim 6, 14, and 19: Gao in view of Tang makes obvious the above limitations. Additionally, Gao discloses determine a ranking of the plurality of campaign items for each of the number of the plurality of advertising campaigns based on the user-item values (At block 550, based on the affinity scores, the set of candidate content items is ranked. See at least [0118]). 
	However, Gao does not appear to disclose transmitting the ranking of the plurality of campaign items for each of the number of the plurality of advertising campaigns.
	Choi teaches transmitting the ranking of the plurality of campaign items for each of the number of the plurality of advertising campaigns (Thereafter, the processor 41 transmits the Ad ranking information for the plurality of advertisements, to which rankings are assigned, to the Ad matching server 30. The Ad ranking information includes ranking information for each of the advertisements. See at least [0082]). 
	Gao and Tang suggest a system which ranks advertisements to select the advertisements and sends the advertisements to a user, upon which the claimed invention’s sending of the advertisement ranking can be seen as an improvement. However, Choi demonstrates that the prior art already knew of sending advertising ranking information. One of ordinary skill in the art could have easily applied the techniques of Choi to the system of Gao and Tang. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system where display devices could display advertisements in a ranked order. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Gao and the teachings of Tang and Choi.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2019/0370854 A1) in view of Tang et al. (US 2016/0189234 A1), and further in view of Lomada et al. (US 2020/0107072 A1). 

Regarding Claim 9: Gao in view of Tang makes obvious the above limitations. Additionally, Gao discloses determining item attribute data identifying item attributes; generating user embedding data based on the user attribute data and the item data, wherein determining the user campaign value is based on the user embedding data (Each row in matrix M corresponds to a different user and each column in M corresponds to a different target. Thus, M.sub.i,j refers to a particular cell in M and the value therein indicates whether user i interacted with target j. Thus, a value in a cell may be 0 (indicating no interaction) or 1 (indicating that an interaction occurred). In a related embodiment, a value may be one of multiple values, each value corresponding to a different type of interaction. For example, a user "liking" a target (or content provided by a target) may be 0.4, while a user commenting on a target (or content provided by a target) may be a 0.8, while a user "sharing" a target (or content provided by a target) may be 0.9. See at least [0053]. Also: In an embodiment, a matrix factorization is used to learn entity (or user) embeddings and target embeddings from user-target interactions: min.sub.U,VW.circle-w/dot..parallel.M-UV.sup.T.parallel..sub.2. See at least [0052]). 
	Gao does not appear to disclose determining item attribute data identifying item attributes of at least one item previously purchased by the user or generating user embedding data by applying a neural network to the user attribute data and the item attribute data, wherein determining the user campaign value is based on the user embedding data.
	Lomada teaches determining item attribute data identifying item attributes of at least one item previously purchased by the user (Notably, the user traits described herein can change over time, such as age, content interaction habits, purchase behaviors, relationship status, brand preferences, etc. See at least [0021]. Also: Based on receiving user data, in various embodiments, the user embeddings system 104 can determine user traits for users. … upon a user being to purchases diapers and/or other regular baby items on a regular basis, the user embeddings system 104 can determine that the user trait associated with the user's parental has changed. See at least [0056]. See at least [0056]. Also: some user traits indicate the occurrence of an event and are not carried over across intervals, such as a user trait indicating a product purchase or other user interaction with content. See at least [0072]). 
	Further, Lomada teaches generating user embedding data by applying a neural network (using one or more trained portions of the neural network, the disclosed systems generate user embeddings for the users utilizing user trait sequences, where the user embeddings represent the journey of a user's traits over time. See at least [0008]). 
	Gao and Tang provides a system which generates embeddings for content items based on content item interactions to determine a user affinity, which differs in part from the claimed invention by the substitution of Gao’s content items interactions for item purchase interactions. However, Lomada demonstrates that the prior art already knew of collecting item purchase interactions and the use of such data in generating embeddings. One of ordinary skill in the art could have easily substituted the purchased items of Lomada into the system of Gao and Tang. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would rank advertisements based on user item purchases interactions. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Gao and the teachings of Tang and Lomada. 
	Gao, Tang, and Loma provide a systems which ranks and selects advertisements based on embeddings generated through matrix factorization, which differs in part from the claimed invention’s generation of embeddings through a neural network. However, Lomada demonstrates that the prior art already knew of generating embeddings with a neural network. One of ordinary skill in the art could have easily substituted the neural networks of Lomada for the matrix decomposition of Gao. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would rank advertisements based on embeddings generated through neural networks. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Gao and the teachings of Tang and Lomada.

Claims 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2019/0370854 A1) in view of Tang et al. (US 2016/0189234 A1), and further in view of Gao et al. (US 2020/0134663 A1) [hereafter referenced as “Pardo”].

Regarding Claim 10, 15, and 20: Gao in view of Tang makes obvious the above limitations. Additionally, Gao teaches wherein the computing device is configured to: for each of the plurality of advertising campaigns: determine a number of the plurality of campaign items based on the user-item affinity values (At block 540, based on the user embedding and the set of target embeddings, multiple affinity scores are determined. Each affinity score is generated based on the user embedding and a different target embedding in the set of target embeddings. See at least [0117]. Also: At block 560, based on the ranking, a subset of the set of candidate content items is selected for presentation on a computing device to the particular user. See at least [0119]). 
	However, Gao does not appear to disclose determine a revenue of the number of the plurality of campaign items; determine a number of users that can still be assigned to the advertising campaign; and adjust the user campaign value based on the revenue of the number of the plurality of campaign items and the number of users that can still be assigned to the advertising campaign, wherein assigning to the user the number of the plurality of advertising campaigns is based on the adjusted user campaign values.
Pardo teaches determining a revenue of the number of the plurality of campaign items (For example, at time T1, a projected spend 432 is determined based on projected spend graph 430 and the actual spend is determined (from another data source). See at least [0099]), determine a number of users that can still be assigned to the advertising campaign (an estimated number of content item selection events in which the particular content delivery campaign will participate in a future time period is determined. See at least [0078]), adjust the user campaign value based on the revenue of the number of the plurality of campaign items and the number of users that can still be assigned to the advertising campaign, wherein assigning to the user the number of the plurality of advertising campaigns is based on the adjusted user campaign values (In a related embodiment, the bid is updated every more frequently, such as every ten minutes. During each update, a ratio of the actual remaining budget to the projected remaining spend (based on the pacing curve) is calculated and set to x. Then c.sup.-1(c(current bid)*x) is taken as the updated bid. See at least [0098]). 
	Gao and Tang suggest a system which ranks advertisements to select the advertisements and sends the advertisements to a user, upon which the claimed invention’s adjustment of the ranking process based on a budget can be seen as an improvement. However, Pardo demonstrates that the prior art already knew of evaluating a current budget, and adjusting advertisement selection procedures based on the remaining budget. One of ordinary skill in the art could have easily applied the techniques of Pardo to the system of Gao and Tang. Further, one of ordinary skill in the art would have recognized that such an application of Pardo would have predictably resulted in an improved system which would track an intended advertising spend pattern more closely. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Gao and the teachings of Tang and Pardo. 

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-20: Applicant has amended claim 1, and similarly claims 11 and 16. 
Examiner’s Response: Applicant's amendments filed 14 February 2022 have been fully considered. Applicant’s amendments resolve the issue regarding “generate user embedding data for each of the plurality of user items”. Further, the rejection relating to “determine, for each of the plurality of advertising campaigns, a user campaign value based on the campaign user data and the user embedding data” has been reconsidered. As such, the prior rejections under 112(a) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20: 
Claim 1 does not recite, on its own or per se, “a concept of advertisement targeting and provision”, “advertising or marketing activity”, or any other “Certain methods of organizing human activity.” 
The Office Action fails to identify any “specific limitation(s) in the claim[s] under examination.”
The Office Action fails to “evaluat[e the] additional elements individually and in combination.”
The Final Office Action fails to consider whether all the previously claimed features of claim 1 integrate the alleged exception into a practical application.
Claim 1 recites … which require specific hardware components including the computing device comprising at least one processor and database. 
Nowhere does the Office Action consider, under Step 2B, whether all of the previously claimed features of unamended claim 1 1 provide an inventive concept. 
Examiner’s Response: Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.
As applicant notes, the October 2019 Update instructs examiners to “evaluate the claim to determine whether it sets forth or describes an abstract idea in accordance with the examination instructions in the 2019 PEG.” Examiner notes that the October 2019 update further states that: “the claims in Alice Corp. v. CLS Bank, ‘described’ the concept of intermediated settlement without ever explicitly using the words ‘intermediated’ or ‘settlement.’” Analogous to the situation in Alice, the present claims describe a concept of analyzing user and campaign information to target and provide content to a user. 
Applicant’s argument is incorrect. The current and prior office actions identify the relevant limitations in the first paragraph of the rejection. Since applicant has repeatedly made this argument examiner notes for clarity that the limitations that describe the concept are: “a method comprising: receiving campaign data identifying a plurality of advertising campaigns, each of the plurality of advertising campaigns identifying a plurality of campaign items; generating, for each of the plurality of advertising campaigns, campaign user data based on the plurality of campaign items corresponding to each of the plurality of advertising campaigns, wherein the campaign user data for each of the plurality of advertising campaigns identifies a campaign user that has engaged with the plurality of campaign items for the corresponding advertising campaign; obtaining user attribute data identifying at least one attribute of a user; obtaining at least one of user session data and user transaction data for the user; determining a plurality of user items based on the at least one of the user session data and the user transaction data; obtaining items attributes for each of the plurality of user items; generating user embedding data based on the user attribute data and the item attributes corresponding to each of the plurality of user items;  determining, for each of the plurality of advertising campaigns, a user campaign value based on the campaign user data and the user embedding data; determining user engagement data characterizing user engagements of each of the plurality of user items based on the at least one of user  session data and the user transaction data; determining a user-item affinity value for each of the plurality of user items based on the user engagement data; determine a number of the user-item affinity values above a threshold; generating assignment data assigning to the user a number of the plurality of advertising campaigns based on the user campaign values and the number of the user-item affinity values; and transmitting the number of the plurality of advertising campaigns to display to the user.”
Applicant’s argument is incorrect. The rejection clearly identifies one additional element, and considers it under both step 2A Prong Two and Step 2B. 
The previous features which applicant appears to refer to are considered part of the abstract idea, and thus are not “additional elements.”  
“A database and a computing device that includes at least one processor” is not considered “specific hardware components” for the purposes of the Patent Eligibility Guidance. Further, Applicant’s argument regarding the configuration of a computing device configured to execute steps being “specific hardware components” contradicts Alice and as such is unpersuasive. 
Examiner initially notes that claim 1 is not “unamended” as asserted in applicant’s remarks. Further, examiner note MPEP 2106: “evaluate if additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).” The assertion that every limitation is considered for whether it provides an inventive concept appears to clearly contradict Alice and current office guidance.

Applicant’s Argument Regarding 102 and 103 Rejections of claims 1-20: Nowhere does Gao teach that the content deliver exchange 120 determines the items for a campaign and, base don the items for the campaign, generate a campaign user that has engaged the items for the campaign (e.g., Gao’s user is an actual user of the client device, not a generated user). 
Examiner’s Response: Applicant's arguments filed 14 February 2022 have been fully considered but they are rendered moot by the amendment of claims 1, 11, and 16. Examiner notes that applicant’s argument appears to be based on an unclaimed understanding that the “campaign user” excludes an actual user. Applicant’s remarks have highlighted the specification’s disclosures which make the claim meaning unclear and indefinite, and as such the claims have been rejected under 112(b). Examiner notes that under the interpretation used for the purposes of examination (articulated above with the 112(b) rejection), Gao to teach the identified limitation. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Feldman et al. (US 2018/0253800 A1) provides additional disclosures relating to placing content according to diversity rules. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2022-06-29